Citation Nr: 0124078	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  96-42 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
left knee disability.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from March 1974 to November 
1978.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision by the RO.  

The case was remanded by the Board in December 1997 for 
additional development of the record.  



FINDING OF FACT

The service-connected status post medial meniscectomy of the 
left knee is shown to be manifested by complaints of constant 
pain with aggravation by any weight bearing activity, with x-
ray findings of traumatic arthritis and a resulting 
functional limitation with frequent flare-ups consistent with 
flexion being limited to 15 degrees; neither ankylosis of the 
knee, nonunion of the tibia and fibula nor more than severe 
instability is shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected post-traumatic arthritis of the 
left knee on the basis of functional limitation have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 (2001).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected left knee disability 
manifested by status post medial meniscectomy on the basis of 
recurrent subluxation or lateral instability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Historically, the RO granted service connection and assigned 
a 20 percent rating in a September 1979 rating action for the 
veteran's status post medial meniscectomy with traumatic 
arthritis under the provisions of Diagnostic Code 5257.  

In May 1995, the veteran submitted a claim for increase 
contending, in essence, that his left knee disability was 
severe enough to warrant a disability rating in excess of 20 
percent.  

The veteran was thereafter afforded a VA examination in 
January 1997.  It was noted that the veteran had sustained 
left knee trauma during service in 1975 and had subsequently 
undergone ligament repair.  The veteran reported having 
progressive left knee pain and instability which limited 
mobility and standing tolerance.  Prescribed analgesics only 
partially relieved his symptoms.  A knee orthosis was fitted 
in January 1996 for mediolateral support and stability.  

The VA examiner noted that x-ray studies completed in April 
1996 revealed findings of severe degenerative joint disease 
of the left knee.  On examination, both knees showed no 
effusion.  The left knee revealed an old surgical scar with 
arthritic changes and pain was noted on bearer stress.  Both 
knees showed functional range of motion with knee flexion of 
110 degrees and extension to neutral.  His motor strength 
showed iliopsoas, quadriceps and anterior tibialis of 4+ to 
5/5.  Anterior and posterior drawer's test was negative.  
Deep tendon reflexes were 2+ and symmetrical.  The assessment 
was that of left knee dysfunction secondary to degenerative 
joint disease.  

Outpatient treatment records from 1997 show that the veteran 
sought treatment for knee pain on many occasions.  

At the July 1997 VA examination, the veteran continued to 
complain of pain in the left knee despite his use of a knee 
extension brace.  The veteran reported that his leg twitched.  
According to an April 1997 x-ray study, the examiner 
indicated that the veteran had bicompartmental left knee 
osteoarthritis.  

On the VA examination, sensation was normal throughout both 
extremities, except for pain sensation on deep touch over and 
around the left knee joint.  Strength was 5-/5 in the left-
sided quadriceps and 5-/5 in the hamstring secondary to pain 
inhibition.  All other muscles had a strength of 5/5 in the 
right and the left lower extremities.  The knee range of 
motion showed left knee flexion of 0-105 degrees and 0-140 
degrees on the right.  The veteran had medial joint 
tenderness, as well as on rocking of the patella.  The 
veteran also had a positive Lachman and anterior drawer sign 
on the left knee.  The veteran walked with an antalgic gait.  

The assessment was that of severe bicompartmental left knee 
osteoarthritis secondary to traumatic knee injury.  It seemed 
that the veteran's symptoms were poorly controlled and that 
he would ultimately need a total knee arthroplasty.  The 
examiner indicated that he was 100 percent permanently 
disabled for manual labor because of the left leg.  The 
examiner concluded that, with flare-ups, the veteran would 
have increased weakness and decreased range of motion to the 
left knee.  

In a September 1997 RO rating decision, the veteran's 
disability rating was increased to 30 percent for the 
service-connected status post left medial meniscectomy with 
traumatic arthritis.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a Notice of Disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the left 
knee disability remained in appellate status.  

In a December 1997 Remand, the Board directed the RO to 
address the applicability of Diagnostic Code 5003 in this 
case based on a July 1997 opinion of the General Counsel 
(VAOPGCPREC 23-97) which held that a claimant who had 
arthritis and instability of a service-connected knee 
disability might be rated separately under 38 C.F.R. § 4.71a, 
including Diagnostic Codes 5003 and 5257.  

In this regard, the veteran was afforded another VA 
examination in August 1998.  The examiner noted that recent 
x-ray studies documented degenerative changes within the knee 
and some possible loose bodies within the knee joint.  The 
veteran reported that he currently worked in the plumbing 
section of the maintenance department at a psychiatric 
center.  

The veteran indicated that he was capable of doing light duty 
work, but that he had great difficulty kneeling and was 
unable to squat.  The veteran indicated that he still wore a 
custom-fabricated mediolateral stabilizing knee brace that he 
found somewhat helpful.  

On examination, the veteran ambulated with a significantly 
asymmetric gait, utilizing a cane and a left-sided knee 
brace.  He had a significant lateral lurch to the left and 
maintained the left knee in relative extension throughout 
most of the gait cycle.  There appeared to be a mild 
asymmetry in the veteran's muscle, bulk and actual girth.  
The measurements performed at the same level in the thighs 
revealed 50 cm on the right and 48 cm on the left.  His 
active range of motion in the left knee was limited from 4 
degrees short of full extension to 100 degrees of flexion.  

The veteran had palpable tenderness over the medial and 
lateral joint space lines, more so on the medial side.  
Provocative testing revealed findings of mild laxity to varus 
stress with marked laxity and pain to valgus stress.  The 
veteran had extreme pain with meniscal compression and 
rotation testing.  The examiner noted x-ray studies from 
August 1998 that demonstrated severe degenerative joint 
changes likely secondary to old trauma.  The impression was 
that of chronic post traumatic left knee pain.  The veteran 
had marked degenerative joint disease with loss of cartilage.  
The veteran had episodic flare-ups which was to be expected 
with that condition.  

Outpatient records showed continued treatment for complaints 
of knee pain in 1998.  

In a May 2000 RO rating decision, the RO assigned a separate 
10 percent rating under Diagnostic Code 5010 for the service-
connected post-traumatic arthritis of the left knee.  

In January 2001, the veteran presented at the VA orthopedic 
clinic for a follow-up visit for his chronic left knee pain 
of 25 years duration.  The veteran described the knee pain as 
sharp and exacerbated with bending.  He denied any recent 
trauma or swelling.  On examination, there was mild medial 
and joint line pain with McMurray's.  There was no effusion 
or instability.  X-ray studies from January 2001 revealed a 
possible medial meniscal calcinosis with degenerative 
changes.  The assessment was that of left knee medial joint 
line arthritis, probably secondary to previous trauma.  There 
was also a possible degenerative lateral meniscal tear.  

Finally, the veteran was afforded another VA examination in 
April 2001.  The veteran continued to report that his left 
knee pain was constant and getting progressively worse and 
was aggravated by any activity that involved any weight 
bearing to the left knee.  The veteran indicated that he had 
to avoid participating in any sports.  Through the years, the 
veteran received multiple physical therapy which was not 
helpful and multiple steroid injections to his left knee that 
provided only brief relief.  

The VA examiner noted that the January 2001 x-ray studies 
showed mild medial joint space narrowing, chondroplasty, 
multiple small loose bodies and osteophyte formation of the 
left knee.  On examination, the veteran had a mild antalgic 
gait.  He was able to change his positions with mild 
difficulty.  He required support from the upper extremity.  

The veteran was noted to have difficulty doing squats, due to 
the pain from the back and from the left knee.  There was no 
swelling or deformity noted of bilateral knee joints.  There 
was mild-moderate tenderness along the knee joint, medial 
aspect of the left knee.  There was a mild effusion of the 
left knee.  There was mild-moderate atrophy noted of the left 
thigh, with size 42 cm of the left thigh and 43 cm of the 
right thigh.  

The veteran's range of motion was noted to be within normal 
limits.  However, the veteran sensed mild pain with passing 
90 degrees of flexion of the left knee joint.  There was mild 
instability to valgus stress of the left knee with increased 
valgus angle.  Anterior drawer test was positive in the left 
knee joint.  McMurray's test was positive for the left knee.  
The diagnosis was that of (1) chronic traumatic left knee 
osteoarthritis.  The veteran had markedly degenerative joint 
disease with loss of cartilage in the joint space with 
etiology of the pain.  The veteran also had frequent episodes 
of flare-ups, which was expected with such a condition; (2) 
status post medial meniscectomy, left knee with resulting 
mild instability.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5256 through 5261.  In opinions of the 
General Counsel (VAOPGCPREC 23-97 and 9-98), it was held that 
a claimant who has arthritis and subluxation/instability due 
to service-connected knee disability might be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  

The service-connected left knee disability is rated under the 
Diagnostic Codes 5010 and 5257 for traumatic arthritis and 
lateral instability respectively.  Under Diagnostic Code 
5010, arthritis due to trauma, substantiated by x-ray 
findings, is rated under arthritis, degenerative.  

Degenerative arthritis is rated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knee requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  A 30 percent rating 
requires limitation of flexion to 15 degrees.  Id.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  

A 30 percent rating is assigned where the medical evidence 
shows severe recurrent subluxation or lateral instability 
under Diagnostic Code 5257.  

To warrant a rating under Diagnostic Code 5256, ankylosis of 
the knee must be shown.  A 30 percent rating is assigned 
where there is ankylosis of the knee at a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is assigned for ankylosis of 
the knee in flexion between 10 degrees and 20 degrees.  A 50 
percent rating is assigned for ankylosis of the knee in 
flexion between 20 degrees and 45 degrees.  A maximum 60 
percent rating is assigned for extremely unfavorable 
ankylosis of the knee in flexion at an angle of 45 degrees or 
more.  

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

The veteran is currently in receipt of a 30 percent 
disability rating under Diagnostic Code 5257, the maximum 
rating assignable for the left knee disability under those 
criteria.  

In this case, the medical findings in the January 1997, July 
1997, August 1998  and April 2001 VA examinations indicated 
that the veteran had a significant reduction of flexion of 
the knee.  In connection with the August 1998 examination, it 
was noted by the examiner that the veteran maintained his 
left knee in relative extension throughout most of the gait 
cycle.  At the most recent examination in April 2001, the 
veteran sensed mild pain with passing 90 degrees of flexion 
on the left.  Extension was not limited at the 1997 or the 
2001 examinations, but was only limited to 4 degrees in 1998.  

Given these examinations findings, the Board must address the 
extent to which the veteran's left knee disability warrants 
higher compensation pursuant to 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v Brown, 8 Vet. App. 202 (1995).  

Here, based on the recent examinations, it was opined that 
the etiology of the severe pain was the severe arthritis 
demonstrated on x-ray studies.  These findings, in the 
Board's opinion, are reflective of severe functional loss of 
motion due to pain for the left knee.  Thus, the overall 
disability picture more nearly approximates that warranting 
the assignment of a 30 percent rating consistent with flexion 
restricted to 15 degrees under Diagnostic Code 5260.  

The recent examinations also showed that medical evidence was 
negative for any findings of ankylosis of the left knee 
related to the service-connected disability.  Moreover, a 
finding of dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint would 
only warrant a maximum 20 percent rating under Diagnostic 
Code 5258.  

In reviewing the medical evidence of record, the Board finds 
that the veteran's knee disability is manifested by severe 
arthritis which causes severe functional impairment with 
flare-ups.  Specifically, during the July 1997 VA 
examination, the examiner indicated that it seemed that the 
veteran's symptoms were poorly controlled and the veteran 
would ultimately need a total knee arthroplasty.  

The VA examiner indicated that the veteran was 100 percent 
permanently disabled for manual labor because of the left 
leg.  The examiner concluded that with flare-ups, the veteran 
would have increased weakness and decreased range of motion 
to the left knee.  

Furthermore, in August 1998, in addition to pain on flexion 
and extension, the physician indicated that the veteran had 
extreme pain with meniscal compression and rotation testing.  
In addition, x-ray studies from August 1998 confirmed severe 
degenerative joint changes.  Episodic flare-ups were noted.  

Furthermore, it was noted that the veteran had markedly 
degenerative joint disease with loss of cartilage in the 
joint space with frequent flare-ups which were to be 
expected.  The examiner was asked to state the degree of 
additional range of motion loss due to pain on use or flare-
ups.  While the examiner indicated that the veteran had 
frequent flare-ups, no indication was made as to the 
additional functional loss due to such flare-ups.  

However, the Board finds that it is reasonable to conclude 
given this record that the veteran suffers severe functional 
loss during flare-ups in light of x-ray findings showing 
severe degenerative joint disease, and in consideration of 
the frequency of the flare-ups as noted on the April 2001 
examination.  

Based on a review of the evidence in this case, the Board 
finds that the veteran's degenerative joint disease is severe 
as noted on x-ray studies, and that the veteran exhibits 
frequent flare-ups manifested by extreme limitation of motion 
consistent  with a rating of 30 percent for the traumatic 
arthritis, in addition to the 30 percent already assigned 
under Diagnostic Code 5257.  

As such, the veteran's severe arthritis of the left knee with 
frequent flare-ups is most appropriately rated under 
Diagnostic Code 5260 for limitation of flexion of the knee 
and a 30 percent rating is warranted under that Diagnostic 
Code based on additional functional limitation during flare-
ups.  The medical evidence of record does not show that a 
higher rating is warranted as there is no indication that the 
veteran suffers from ankylosis and he is already in receipt 
of the maximum rating for instability under Diagnostic Code 
5257.  

An evaluation of 30 percent for arthritis of the left knee in 
addition to a 30 percent rating for severe knee instability 
is consistent with the medical evidence of record for the 
reasons and bases set forth hereinabove pursuant to 
Diagnostic Code 5003 and 38 C.F.R. §§ 4.40, 4.45, 4.59 in 
light of the veteran's painful and weakened motion on 
frequent flare-ups.  

Furthermore, the preponderance of the evidence is against a 
compensable evaluation for disability rated on the basis of 
any ankylosis of the left knee pursuant to Diagnostic Code 
5256 or a separate compensable evaluation for disability 
rated on the basis of removal of semilunar cartilage pursuant 
to Diagnostic Code 5259.  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether a combined rating in excess 
of the currently assigned ratings is warranted for the 
service-connected left knee disability in light of the new 
law.  

Nonetheless, in light of the favorable action taken 
hereinabove and the extensive development performed to 
evaluate the overall severity of the service-connected left 
knee disability, the Board finds that VA's duties have been 
fulfilled.  



ORDER

An increased rating of 30 percent for the service-connected 
post-traumatic arthritis of the left knee is granted, subject 
to the regulations controlling to disbursement of VA monetary 
benefits.  

An increased rating for the service-connected status post 
medial meniscectomy of the left knee is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

